DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 7, 2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (JP 2004-043070) and Kuma (US PG Pub 2016/0306313).
For claim 1:  Abe et al. teaches a sheet conveyance device (see Fig. 1, a sheet conveyance system within a printer and the printer itself) comprising: a conveyor 10 (see Figs. 1 and 2, the device of Fig. 2 within the context of Fig. 1) configured to convey a sheet S in a sheet conveyance path (see Fig. 1, pathway seen in Fig. 1) and contact the sheet S in a contact range within and narrower than a passage range where the sheet passes through the sheet conveyance path in a width direction of the sheet (see Fig. 2, since the construction of the conveyor 10 is as two belts 10, the contact range is narrower than the sheet contacting the belts 10) the conveyor including a conveying belt wrapped around two rollers (see Fig. 2, the belt 10 wrapped around a roll and a roller on a central shaft as seen in Fig. 2); and a discharger 19 configured to remove static electricity from the sheet that the conveyor is conveying in the sheet conveyance path in a range different from the contact range (see Translated Abstract, eliminating needle member 19, see Fig. 2, the element 19a, 19b, the depressed region 19c not considered the discharger, is provided proximate to the sheet conveyor in the sheet conveyance path, the elements 19a, 19b in particular form the discharge being in a range different from the contact range, since it is the region between the two contact portions 10).  Abe et al. does not teach that the discharger is disposed at a position overlapping the conveying belt between the two rollers in a conveyance direction of the sheet.  However, Kuma teaches providing an electrical discharging device 80a which is provided between the two rollers of a conveyance unit having two rollers 60, 61 and a belt 55 (see Fig. 5, see also Fig. 3, the arrangement of the conveyance belts 55 is similar to Abe et al., Fig. 2).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Abe et al. to provide the discharging element between the rollers of the conveying device as taught by Kuma for the purpose of facilitating discharging of the sheet and also enabling easier contact between the sheet and the discharging device with suction elements against the conveyor belt (see Fig. 5 of Kuma).
For claim 2:  The combination of Abe et al. and Kuma teaches the sheet conveyance device according to claim 1 and Abe et al. teaches that wherein the conveyor 10 is an endless belt disposed in the contact range in the width direction of the sheet (see Figs. 1-3).
For claim 3:  The combination of Abe et al. and Kuma teaches the sheet conveyance device according to claim 2 and Kuma teaches that the discharger 80a is disposed at a center of the belt 55 in which the sheet conveyor 60, 61, 55 conveys the sheet in the sheet conveyance path (see Fig. 6, generally in the center, taking the discharger as all elements 80a, 80b, 62 working together, the discharger is entirely centered).
For claim 4:  The combination of Abe et al. and Kuma teaches the device of claim 1 and  Kuma teaches providing a conveyor system 55, 60, 61 (see Fig. 3) with a contact assist mechanism 62 configured to assist contact the sheet with the conveyor (see Fig. 3, paragraph 47, suction 62).
For claim 5:  The combination of Abe et al.  and Kuma teaches the sheet conveyance device according to claim 4 and Kuma further teaches that the contact assist mechanism is a suction fan (see paragraph 42, 47, suction fan 62) where a position of the discharger substantially coincides with the position of the suction fan in a conveyance direction in which the conveyor conveys the sheet in the sheet conveyance path (see Figs. 5 and 6, in general all of the components, discharger, sheet conveyor and fan are provided in a coincidental position of the sheet conveyance path in the sheet conveyance direction, the discharge element 80a, 80b  is shown to be particularly proximate to the fan 62 in Kuma).

For claim 6:  The combination of Abe et al. and Kuma teaches the sheet conveyance device according to claim 1 and Abe et al. teaches that further teaches that the discharger 19, 19a, 19b is disposed close to at least one end of the sheet in the width direction of the sheet that the conveyor is conveying in the sheet conveyance path (see Fig. 2, at least considering the regions 19a, 19b exterior to the belts 10, the discharger 19 is also disposed close to the ends of the sheet).
For claim 8:  The combination of Abe et al. and Kuma teaches the sheet conveyance device according to claim 1 and Abe et al. teaches that the discharger is a static elimination needle 19 (see Translated Abstract).
For claim 9:  The combination of Abe et al. and Kuma teaches the sheet conveyance device according to claim 1 and Abe et al. teaches an image forming apparatus (see Fig. 1) comprising a transfer belt  (see Fig. 2, treat the roller and shaft as the conveyor, the transfer belt in addition to the conveyor) a fixing device 12a, 12b (see Fig. 1) and a sheet conveyance device according to claim 1 (see rejection of claim 1 above, Figs. 1 and 2, the interpretation of the conveyor as the shaft and the roller satisfies the limitations of claim 1 with the belt being an additional element in this claim) wherein the sheet conveyance device is configured to convey the sheet in the sheet conveyance path from the transfer belt to the fixing device (see Figs. 1 and 2, driving the sheet via the belt moves the sheet along in the conveyance path).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (JP 2004-043070).
For claim 10:  Abe et al. teaches a sheet conveyance device (see Fig. 1, a sheet conveyance system within a printer and the printer itself) comprising: a conveyor 10 (see Figs. 1 and 2, the device of Fig. 2 within the context of Fig. 1) configured to convey a sheet S in a sheet conveyance path (see Fig. 1, pathway seen in Fig. 1) and contact the sheet S in a contact range within and narrower than a passage range where the sheet passes through the sheet conveyance path in a width direction of the sheet (see Fig. 2, since the construction of the conveyor 10 is as two belts 10, the contact range is narrower than the sheet contacting the belts 10) the conveyor including two conveyor mechanisms 10 (See Fig. 2, two belts 10) which contact that sheet with a space between the two conveyor mechanism at a central region of the passage range (see Fig. 2); and a discharger 19 (see Fig. 2, in particular, the left prong 19a, 19b) configured to remove static electricity from the sheet that the conveyor is conveying in the sheet conveyance path the discharge being at a first outer end of the passage range (see Fig. 2, left side), another discharger (see Fig. 2, in particular the rightmost prong 19a, 19b) configured to remove static electricity from the sheet that the conveyor is conveying in the sheet conveyance path the discharge being at a first outer end of the passage range (see Fig. 2, right side) which is at an opposite end of the passage range as the first passage range wherein the discharger and the another discharger are disposed at intermediate positions in the conveyance path in the range different from the contact range (see Fig. 2, the prongs do not overlap with the belt 10 position) and close to the sheet (see Fig. 2, the prongs are close to the sheet and the conveyance path).  Abe et al. does not teach that there is no discharger in the central region of the passage range.  However, this distinction from the prior art can be obtained by merely omitting the non-essential part being the protrusions of the discharger in the central region of the device between the two conveyor belts.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Abe et al. by omitting the entire central region of the discharger for the purpose of reducing the material cost of the device. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (JP 2004-043070), Kuma (US PG Pub 2016/0306313 and Horinouchi (JP 60-192633).
For claim 7:  Abe et al. teaches a sheet conveyance device (see Fig. 1, a sheet conveyance system within a printer and the printer itself) comprising: a conveyor 10 (see Figs. 1 and 2, the device of Fig. 2 within the context of Fig. 1) configured to convey a sheet S in a sheet conveyance path (see Fig. 1, pathway seen in Fig. 1) and contact the sheet S in a contact range within and narrower than a passage range where the sheet passes through the sheet conveyance path in a width direction of the sheet (see Fig. 2, since the construction of the conveyor 10 is as two belts 10, the contact range is narrower than the sheet contacting the belts 10) the conveyor including a conveying belt wrapped around two rollers (see Fig. 2, the belt 10 wrapped around a roll and a roller on a central shaft as seen in Fig. 2); and a discharger 19 configured to remove static electricity from the sheet that the conveyor is conveying in the sheet conveyance path in a range different from the contact range (see Translated Abstract, eliminating needle member 19, see Fig. 2, the element 19a, 19b, the depressed region 19c not considered the discharger, is provided proximate to the sheet conveyor in the sheet conveyance path, the elements 19a, 19b in particular form the discharge being in a range different from the contact range, since it is the region between the two contact portions 10).  Abe et al. does not teach that the discharger is disposed at a position overlapping the conveying belt between the two rollers in a conveyance direction of the sheet nor does it teach that the sheet conveyance device include a shifter that is configured to move the discharger in the width direction of the sheet so that the discharger is disposed close to at least one end of the sheet in the width direction of the sheet conveyor according to the size of the sheet.  However, Kuma teaches providing an electrical discharging device 80a which is provided between the two rollers of a conveyance unit having two rollers 60, 61 and a belt 55 (see Fig. 5, see also Fig. 3, the arrangement of the conveyance belts 55 is similar to Abe et al., Fig. 2).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Abe et al. to provide the discharging element between the rollers of the conveying device as taught by Kuma for the purpose of facilitating discharging of the sheet and also enabling easier contact between the sheet and the discharging device with suction elements against the conveyor belt (see Fig. 5 of Kuma).  The combination of Abe et al. and Kuma does not teach that the sheet conveyance device include a shifter that is configured to move the discharger in the width direction of the sheet so that the discharger is disposed close to at least one end of the sheet in the width direction of the sheet conveyor according to the size of the sheet.  However, Horinouchi et al. teaches making the electrical discharge body 7 a movable element (see Translated Abstract; the element 7 appears to move widthwise along the cylinder surface, see Fig. 1).  It would have been obvious to one ordinary skill in the art at the time the invention was made to modify the invention of Abe et al. and Kuma to make the discharge body movable as taught by Horinouchi et al. for the purpose of targeting the discharging effect to the surface of the substrate.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (JP 2004-043070)  and Horinouchi (JP 60-192633).

Abe et al. teaches all of the limitations of claim 11 except a shifter that is configured to move the discharger in the width direction of the sheet so that the discharger is disposed close to at least one end of the sheet in the width direction of the sheet conveyor according to the size of the sheet.  However, Horinouchi et al. teaches making the electrical discharge body 7 a movable element (see Translated Abstract; the element 7 appears to move widthwise along the cylinder surface, see Fig. 1).  It would have been obvious to one ordinary skill in the art at the time the invention was made to modify the invention of Abe et al. and Kuma to make the discharge body movable as taught by Horinouchi et al. for the purpose of targeting the discharging effect to the surface of the substrate.
Response to Arguments
Applicant's arguments filed on July 7, 2022 have been fully considered but they are not persuasive. Regarding claim 1, Applicant has amended the claim to include the recitation “[the discharger is] disposed at a position overlapping the conveying belt between the rollers in a conveyance direction of the sheet”.  The Kuma reference teaches a discharger disposed between the rollers driving an endless belt and is now relied upon to teach this limitation.  Regarding claims 7 and 11, the Translated Abstract of Horinuchi refers to a “moving multiple-needle electrode body 7” which would appear to be a discharger which is moved.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851. The examiner can normally be reached M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 2727663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID H BANH/Primary Examiner, Art Unit 2853